DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



4.	Claims 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,259,830 (herein referred to as “Nott ‘830”) in view of Grubbs U.S. 2018/0250086 (herein referred to as “Grubbs”).  Nott ‘830 teaches a generator that controls the estimated temperature of an ultrasonic blade comprising a control circuit and all the functions of the control circuit (see claim 3), however it fails to teach that the generator communicates with a modular control tower, the modular control tower in data communication with a modular communication hub, and the modular communication hub in data communication with one or more modular devices located in the one or more operating theaters of a healthcare facility.  However, Grubbs teaches a generator (Fig. 11, ref num 201) that communicates with a modular control tower (Fig. 11, ref num 202), the modular control tower in communication with a modular communication hub (Fig. 9-11, ref num 202a and 202b and 202c communicates with ref num 202), the modular communication hub in communication with a device located in the operating theater (Fig. 9-11, ref num 202a/b/c communicates with ref num 220a/b).  There is also an imaging module in data communication with said modular control tower (Fig. 9, ref num 212 communicates with ref num 202), the imaging module also in data communication with a surgical device (Fig. 9-11, ref num 212 is apart of ref num 210 which communicates with ref nums 220a and 220b), one or more surgical instruments in data communication with the modular communication hub (Fig. 9-11, ref nums 220a and 220b communicate with ref num 202a/b/c), the modular communication hub in data communication with internet cloud resource (Fig. 9-11, ref num 206), and a surgical robot hub in data communication with the modular control tower (Fig. 9-11, ref num 210 communicates with ref num 202).  This system operates via feedback in order to adjust parameters of the instruments so that it may operate at the desired level (para 0314).  Therefore, it would be obvious to one of ordinary skill in the art to combine Nott ‘830 with the teachings of Grubbs in order to have a generator device containing a control circuit to communicate with a modular surgical system for the effect of controlling the treatment provided.

5.	Claims 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,259,830 (herein referred to as “Nott ‘830”) in view of Grubbs.  Nott ‘830 teaches an ultrasonic device comprising a control circuit and all the functions of the control circuit (see claim 5), however it fails to teach that the ultrasonic device communicates with a modular control tower, the modular control tower in data communication with a modular communication hub, and the modular communication hub in data communication with one or more modular devices located in the one or more operating theaters of a healthcare facility.  However, Grubbs teaches a surgical device (Fig. 1, ref num 42) that communicates with a modular control tower (fig. 1, ref num 30), the modular control tower in communication with a modular communication hub (Fig. 1, ref num 38), the modular communication hub in communication with a modular device located in the operating theater (Fig. 1, ref num 36).  The system also contains an imaging module in data communication with the modular control tower (Fig. 1 ref num 44 in communication with ref num 30), the imaging module in data communication with a surgical device (Fig. 1, ref num 30 in communication with ref num 42), one or more surgical instruments in data communication with the modular communication hub (Fig. 1, ref num 50/52 in communication with ref num 38), the modular communication hub in data communication with an internet cloud resource (Fig. 1, ref num 38 in communication with ref num 34), and a surgical robot hub in data communication with the modular control tower (Fig. 1, ref num 12 in communication with ref num 30).  This system operates in order to provide multiple configurations to perform the desired surgery (para 0053-0062).  Therefore, it would be obvious to one of ordinary skill in the art to combine Nott ‘830 with the teachings of Grubbs in order to have a surgical device containing a control circuit to communicate with a modular surgical system for the effect of controlling the treatment provided as well as customize the procedure mechanisms for the desired treatment.

6.	Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of Application No. 16/115,205 (this application has been allowed; herein referred to as Nott ‘205) in view Grubbs. Nott ‘205 teaches a generator that controls the estimated temperature of an ultrasonic blade comprising a control circuit and all the functions of the control circuit (see claims 9-16), however it fails to teach that the generator communicates with a modular control tower, the modular control tower in data communication with a modular communication hub, and the modular communication hub in data communication with one or more modular devices located in the one or more operating theaters of a healthcare facility.  However, Grubbs teaches a generator (Fig. 11, ref num 201) that communicates with a modular control tower (Fig. 11, ref num 202), the modular control tower in communication with a modular communication hub (Fig. 9-11, ref num 202a and 202b and 202c communicates with ref num 202), the modular communication hub in communication with a device located in the operating theater (Fig. 9-11, ref num 202a/b/c communicates with ref num 220a/b).  This system operates via feedback in order to adjust parameters of the instruments so that it may operate at the desired level (para 0314).  Therefore, it would be obvious to one of ordinary skill in the art to combine Nott ‘830 with the teachings of Grubbs in order to have a generator device containing a control circuit to communicate with a modular surgical system for the effect of controlling the treatment provided.

7.	Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-24 of Application No. 16/115,205 (this application has been allowed; herein referred to as Nott ‘205) in view Grubbs.  Nott ‘205 teaches an ultrasonic device comprising a control circuit and all the functions of the control circuit (see claim 5), however it fails to teach that the ultrasonic device communicates with a modular control tower, the modular control tower in data communication with a modular communication hub, and the modular communication hub in data communication with one or more modular devices located in the one or more operating theaters of a healthcare facility.  However, Grubbs teaches a surgical device (Fig. 1, ref num 42) that communicates with a modular control tower (fig. 1, ref num 30), the modular control tower in communication with a modular communication hub (Fig. 1, ref num 38), the modular communication hub in communication with a modular device located in the operating theater (Fig. 1, ref num 36).  Therefore, it would be obvious to one of ordinary skill in the art to combine Nott ‘830 with the teachings of Grubbs in order to have a surgical device containing a control circuit to communicate with a modular surgical system for the effect of controlling the treatment provided as well as customize the procedure mechanisms for the desired treatment.

8.	Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-15 of Application No. 16/209,453 (this application has been allowed; herein referred to as Shelton ‘453) in view Grubbs.  Shelton ‘453 teaches a method for determining a resonant frequency of the system which correlates to the temperature of the blade, in which the method uses a control circuit and all the functions of the control circuit (see claims 7-15), however it fails to teach that the generator containing the control circuit communicates with a modular control tower, the modular control tower in data communication with a modular communication hub, and the modular communication hub in data communication with one or more modular devices located in the one or more operating theaters of a healthcare facility.  However, Grubbs teaches a generator (Fig. 11, ref num 201) that communicates with a modular control tower (Fig. 11, ref num 202), the modular control tower in communication with a modular communication hub (Fig. 9-11, ref num 202a and 202b and 202c communicates with ref num 202), the modular communication hub in communication with a device located in the operating theater (Fig. 9-11, ref num 202a/b/c communicates with ref num 220a/b).  This system operates via feedback in order to adjust parameters of the instruments so that it may operate at the desired level (para 0314).  Therefore, it would be obvious to one of ordinary skill in the art to combine Shelton ‘453 with the teachings of Grubbs in order to have a generator device containing a control circuit to communicate with a modular surgical system for the effect of controlling the treatment provided.

9.	Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-15 of Application No. 16/209,453 (this application has been allowed; herein referred to as Shelton ‘453) in view Grubbs.  Shelton ‘453 teaches a method for determining a resonant frequency of the system which correlates to the temperature of the blade, in which the method uses a control circuit and all the functions of the control circuit (see claims 7-15), however it fails to teach that the ultrasonic device communicates with a modular control tower, the modular control tower in data communication with a modular communication hub, and the modular communication hub in data communication with one or more modular devices located in the one or more operating theaters of a healthcare facility.  However, Grubbs teaches a surgical device (Fig. 1, ref num 42) that communicates with a modular control tower (fig. 1, ref num 30), the modular control tower in communication with a modular communication hub (Fig. 1, ref num 38), the modular communication hub in communication with a modular device located in the operating theater (Fig. 1, ref num 36).  Therefore, it would be obvious to one of ordinary skill in the art to combine Shelton ‘453 with the teachings of Grubbs in order to have a surgical device containing a control circuit to communicate with a modular surgical system for the effect of controlling the treatment provided as well as customize the procedure mechanisms for the desired treatment.

Terminal Disclaimer
10.	Application No. 16/115,205 has a terminal disclaimer filed in regards to U.S. Patent 11,259,830.  

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/           Examiner, Art Unit 3794